Citation Nr: 0530006	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-02 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of compression fractures of thoracic and lumbar vertebrae, 
rated 20 percent disabling.  

2.  Entitlement to service connection for a low back 
disorder, status post L4-L5 laminotomy and diskectomy, and 
fixation of L4-L5, as secondary to service-connected 
residuals of compression fractures of thoracic and lumbar 
vertebrae.  

3.  Entitlement to service connection for depression as 
secondary to service-connected residuals of compression 
fractures of thoracic and lumbar vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1980 
to February 1983.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records include records from a 
hospitalization at Bristol Memorial Hospital for 
approximately eleven days between December 1981 and January 
1982, following an automobile accident while the veteran was 
on leave.  These records reveal that the veteran was a 
passenger in the vehicle and was ejected from the vehicle 
during the accident, suffering significant injuries.  Among 
these injuries, according to hospital x-ray reports, were 
acute compression fractures of D8, D10, and L3 spinal 
vertebrae.  Post-service records vary in their assessments of 
which vertebrae were fractured, variously assessing fractures 
at T7 versus T8, T9 versus T10, and L2 versus L3.  (The Board 
notes that "dorsal" and "thoracic" are interchangeable 
terms for the middle twelve vertebrae of the spine, and hence 
the interchangeable notations "D8" and "T8" represent the 
eighth thoracic, or dorsal, vertebra.)  Service medical 
records show that the veteran had low back pain and some 
associated functional impairment in service following that 
accident, up to his discharge from service in February 1983.  
June 1982 treatment records reflect that the veteran possibly 
re-injured his mid and low back falling off a chair.  

Post-service records, including medical records obtained from 
Social Security Administration (SSA) underlying a grant of 
SSA disability benefits, reflect that post service the 
veteran engaged in multiple physically demanding jobs.  The 
veteran reported at a July 1997 SSA hearing that in the early 
1980's he worked as a baker, and in the mid 1980's he worked 
in construction including marine construction repairing sea 
walls underwater.  He reported that in the late 1980's he 
worked on an assembly line manufacturing air conditioning 
compressors; in the late 1980's to the early 1990's he worked 
as a cable lineman; and in the early to mid 1990's, until he 
again injured his back in 1994, he worked as electrical 
lineman.  

Private treatment records reflect that in May 1994 the 
veteran sustained an injury to the low back when he slipped 
and fell carrying the cross piece of a telephone pole while 
walking up a muddy hill.  Acute back sprain was initially 
diagnosed at an emergency room visit in May 1994.  However, 
pain and disability persisted thereafter, with assessed 
intractable lower back pain, and significant radicular 
symptoms in both legs involving radiating pain and reduced 
strength and sensation bilaterally.  In March 1995 the 
veteran was operated on at the Holston Valley Hospital and 
Medical Center, Kingsport, Tennessee, for diagnosed L4-L5 
disc disruption syndrome and recurrent central disc 
herniation.  Chronic anxiety was then also diagnosed.  
Surgery consisted of bilateral L4-L5 laminotomy and 
diskectomy, and fusion fixation of the L4 and L5 vertebrae.  

The veteran had ongoing treatment for back pain in the years 
following the 1994 surgery, and medical records reflect that 
significant chronic low back pain and radiculopathy 
persisted, with failed back syndrome assessed in the years 
following that surgery.  

The veteran now claims that his entire low back disability 
should be service connected as secondary to his service-
connected residuals of compression fractures of T8, T10, and 
L3, and that his depression should also be service connected 
as secondary to those service-connected residuals of 
vertebral fractures.  The veteran also claims entitlement to 
a higher disability rating than the 20 percent assigned for 
residuals of his inservice vertebral fractures.  These claims 
are currently all tied together, and hence should be 
adjudicated together, since a rating for the veteran's 
residuals of vertebral fractures may turn on whether they are 
causally associated with a broader low back disability, and 
since some medical records include assessments that the 
veteran's depression is associated with his pain and 
functional incapacities due to his low back disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (a claim 
which is inextricably intertwined with another claim which 
remains undecided and pending before VA must be adjudicated 
prior to final order in the pending claim, so as to avoid 
piecemeal adjudication).  

The Board observes that the VA examiner who conducted a spine 
examination in August 2003 in furtherance of the veteran's 
claims, failed to accurately identify the veteran's in-
service injuries.  Specifically, the examiner noted that the 
veteran broke his hips in an inservice automobile accident, 
and did not note any inservice fracture of vertebrae.  
Service medical records clearly show fracture of vertebrae, 
and no hip fractures.  The examiner provided an opinion 
addressing causality as related to the inservice automobile 
accident based on incorrect information about the injuries 
sustained.  As the medical assessment and opinions provided 
by the VA examiner in August 2003 are based on incorrect 
inservice injuries, they are not probative for purposes of 
adjudicating the veteran's claims.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Hence, a new VA examination of the 
veteran's back, properly informed by the record, must be 
conducted, in furtherance of the veteran's claims.   

The VA psychiatric examination conducted in August 2003, only 
addressed sufficiently for adjudicative purposes the question 
of whether the veteran's current depression was causally 
associated with his automobile accident in service in 1981.  
Because the veteran's subsequent back disability, following 
his work-related injury in December 1994, may yet be found to 
be causally associated with his service-connected residuals 
of spinal compression fractures, a further VA psychiatric 
examination to address this additional question may be 
required, based no the outcome of VA adjudication of the 
secondary low back disorder claim.
 
The Board also notes that in the course of developing the 
appeal, the veteran in September 2001 provided a VA Form 21-
4142 (authorization and consent to release medical records) 
informing that he had received treatment in recent years by 
private physicians Shumacher, Anderson, Williams, and Smith.  
The veteran did not provide complete contact information for 
these physicians, and the RO accordingly sent the veteran a 
development letter in November 2001 asking for authorization 
forms with compete contact information.  In a March 2002 
supplemental statement of the case, the RO noted that the 
veteran had not replied to this request.  In furtherance of 
the veteran's claims, a further attempt should be made to 
obtain authorization from the veteran, and to obtain 
treatment records, including any more recent records of 
treatment for the veteran's spine and low back disorders and 
psychiatric disorders.  

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.  Since disability 
ratings are at issue for periods on appeal beginning prior to 
the change in rating criteria, both old and new criteria must 
be considered.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).   However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded 
another VCAA letter, including 
informing him of the development to 
be undertaken by VA, and development 
he must undertake, in furtherance of 
his claim.  He should be asked to 
submit all pertinent evidence in his 
possession.  He should also be told 
that it is ultimately his 
responsibility to see that all 
evidence is obtained in furtherance 
of his claims.  To that end, the 
veteran should again be asked to 
provide authorizations, with 
appropriate contact information, to 
obtain current and past treatment 
records for his back and mental 
health disabilities.  He should be 
asked to inform of any current 
treatment, both VA and private.  All 
responses and evidence submitted 
should be associated with the claims 
folder.  Any indicated development, 
including obtaining private medical 
records for which appropriate 
authorization has been provided, and 
obtaining any as-yet-unobtained VA 
medical records, should be 
undertaken.  

2.  Thereafter, the veteran should be 
afforded an appropriate additional 
back examination, to address current 
orthopedic and neurological 
disability associated with his back.  
The claims folder must be reviewed by 
the examiner for the examination.  
The AMC/RO should inform the examiner 
of the failure of the prior VA spine 
examiner in August 2003 to review 
accurately the record, as evidenced 
by his incorrect record of injuries 
in service on which he based his 
opinions.  (Specifically, the prior 
examiner erroneously noted fractured 
hips rather than fractured vertebrae 
by an inservice automobile accident.)  
The examiner must carefully review 
the veteran's medical history, 
including service medical records of 
spine compression fractures in 
service, variously assessed as at 
levels T7 and T9 or at levels T8 and 
T10, and at level L2 or L3, residual 
disability of the back thereafter in 
service and post service, post-
service injury in 1994, laminotomy 
and diskectomy with L4-L5 fusion in 
1995, and  past and current 
impairment.  The examiner should also 
note the presence of fusion plates 
around L4-L5 which may hinder x-ray 
observations of residuals of L3 
compression fracture.  To the extent 
necessary, including in accordance 
with the latest AMIE worksheet for 
rating an intervertebral disc 
syndrome, all indicated tests and 
studies should be accomplished and 
the findings reported in detail.  

The examiner's tasks are twofold:  to 
provide an opinion as to whether or 
to what degree current low back 
disability may be causally linked to 
inservice injury and disability; and 
to assess the nature and extent of 
the portion of current low back 
disability attributable or causally 
related to the inservice injuries or 
inservice disability, and the nature 
and extent of the current low back 
disability not attributable or 
causally related to inservice injury 
or inservice disability.  The 
examiner should provide opinions 
supported by the evidentiary record 
and clinical evidence, and not based 
on any unsubstantiated history 
provided by the veteran.  All 
opinions should be explained in full.  
If the questions posed cannot be 
answered without resort to 
speculation,  the examiner should so 
state on the examination report.  The 
examiner should answer the following 
questions:  

A.  What is the nature and 
extent of all current back 
disability?  Thereafter, 
please describe whether any 
disorder found is at least as 
likely as not a disability 
due to or aggravated (made 
worse by) the service 
connected back pathology?  
Further, please dissociate, 
to the extent possible, 
manifestations of the service 
connected pathology from any 
pathology for which service 
connection has not been 
assigned.  If such 
dissociation is not possible, 
please so indicate and 
describe all pertinent 
findings as to the back 
impairment. 

B.  In assessing the level of 
service-related back 
disability addressed in 
answer to question A.,  if 
involving intervertebral disc 
syndrome, the examiner should 
also provide an opinion as to 
combined duration of 
incapacitating episodes, 
measured in weeks of 
incapacitation (requiring bed 
rest) per year, beginning in 
September 2002.  

3.  Thereafter, and following any 
other appropriate development, the 
claims for a higher initial 
evaluation for residuals of 
compression fractures of thoracic and 
lumbar vertebrae, and for entitlement 
to secondary service connection for a 
low back disorder, status post L4-L5 
laminotomy and diskectomy, and 
fixation of L4-L5, must be 
readjudicated.  The service connected 
pathology should be fully determined.  
If the determinations remain to any 
extent adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.

4.  Thereafter, the veteran should be 
afforded a VA examination to address 
the nature and etiology of any 
current psychiatric disorder.  The 
claims folder must be reviewed by the 
examiner for the examination.  The 
AMC/RO should inform the examiner of 
the nature and extent of all 
currently service-connected back 
disability, inclusive of any 
disability for which service 
connection has been granted pursuant 
to completion of remand instruction 
3.  For each psychiatric disorder 
diagnosed by the examiner, the 
examiner must answer the following:

Is it at least as likely as 
not the psychiatric disorder 
is causally related to a 
service-connected back 
disability.  

In answering this question, the 
examiner must address past medical 
opinions regarding depression or 
anxiety and any association with the 
veteran's low back disability and 
associated incapacities or associated 
losses of capacities or productivity.  
The examiner should explain all 
opinions in full.  If the question 
posed cannot be answered without 
resort to speculation,  the examiner 
should so state on the examination 
report.  

5.  Thereafter, and following any 
other appropriate development, the 
claim for entitlement to service 
connection for depression as 
secondary to a service-connected back 
disorder must be readjudicated.  If 
the determination remains to any 
extent adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


